Title: Editorial Note: Notes and Documents relating to the Transylvania and Other Claims for Lands under Purchases from the Indians
From: 
To: 


    Editorial Note
    The documents here presented, together with many others in Jefferson’s papers concerning land claims and policies in the West, were gathered by Jefferson partly because of his aim to use the great tracts of land “on the western waters” for the benefit of small farmers, for encouragement of immigration and population, for stabilization of credit, and for strengthening the bonds of union (see Editorial Note to Bills for Establishing a Land Office and for Adjusting and Settling Titles, 8-14 Jan. 1778). But they were also gathered into his personal archives in part because of a specific resolution of the House of Delegates. On 24 Jan. 1778—the last day of the session and just after the two land Bills referred to had been defeated by postponement—the House of Delegates ordered “That the clerk of this House do transmit a copy of the several papers filed in the office relating to the claim of Richard Henderson and Company and of the Indiana company, to George Mason and Thomas Jefferson, Esquires” (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Oct. 1777, 1827 edn., p. 136); the House had already, on 24 Nov. 1777, ordered the matter of the claim of Richard Henderson & Company to be “revived” and heard before the House at the May 1778 session (same, p. 41).
The committee of two was a distinguished one, but its members were far from disinterested. Jefferson, in addition to his own views toward western lands which certainly did not coincide with the views of any of the land companies, had already inflicted a heavy blow upon Richard Henderson & Company in the Bills for Dividing Fincastle County and, even before being designated to receive the papers pertaining to that claim, had drafted a bill to open a land office in Virginia, by the terms of which he hoped to befriend the individual settler and to block some of the schemes of the proprietary interests. George Mason, generally speaking, shared Jefferson’s views, though he was an active member of the Ohio Company and therefore was, in another sense, scarcely disinterested. The committee of two were intended, so to speak, as a sort of investigating committee, and Jefferson’s work on this task may be compared with his work as a member of the investigating committee in  Congress in 1776 on the causes of the failure of the Canadian campaign. Both produced documents of value to the historian. Those in the present sequence are now published partly because of the great importance of the subject and of Jefferson’s interest in it, partly because of the wealth of detail about westward expansion presented in these documents which have heretofore been relatively inaccessible.
On 4 July 1776 the Virginia Convention appointed William Russell, Arthur Campbell, Thomas Madison, Edmund Winston, John Bowyer, John May, Samuel McDowel, John Harvie, Abraham Hite, Charles Simms, James Wood, Hugh Innes, Paul Carrington, Bennett Goode, and Joseph Speed as commissioners to collect evidence in behalf of the government “against the several persons pretending to Claim Lands within the Territory and limits of Virginia, under Deeds and purchases from the Indians.” Any two or more of the commissioners were empowered to summon witnesses at such places as they might designate, to administer oaths, to cross-examine witnesses produced in support of such claims, and to see that this evidence was fairly recorded (Conv. Jour., May 1776, 1816 edn., p. 83–4). Though this evidence was to be collected “in behalf of the government,” some of these commissioners, either personally or through family relationships—Charles Simms and Arthur Campbell, for example—were interested in land companies (Abernethy, Western Lands, p. 177, 222). During the next year some evidence of the sort was gathered; probably not all of it was preserved or even recorded. On 13 Apr. 1777 Henderson wrote to Joseph Martin, one of those whose deposition is recorded in Document II of this series: “… God knows what I shall do; on Tuesday next the examination of my witnesses will begin at the Wolfhills and I suppose will continue three days—Will it not be in your power to attend[?]” (Lester, Transylvania Company, p. 226). On 19 Nov. of the same year the House of Delegates voted to “revive” the proceedings on the claim of Richard Henderson & Company and to direct the commissioners to continue to gather evidence; five days later the House decided to consider the matter of the Henderson claim the third Monday of June, 1778. However, there was another postponement at the session of May 1778. Finally, on the last days of Oct. 1778 the issue was joined. On 26 Oct. the House took up the memorial of Richard Henderson & Company and invited members of the Senate “to take seats in the House” while the memorial and papers were being read. Thomas Walker petitioned in behalf of “himself and the representatives of Peter Jefferson and Thomas Meriwether, deceased,” who had purchased under the Loyal Company; the Ohio Company presented a petition; and on 29 Oct. Henderson came forward with an offer of a compromise settlement for his company’s claim—to accept only a part of the tract originally claimed and not “to contend for a jurisdiction independent of Virginia” (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Oct. 1778, 1827 edn., p. 28, 35; Lester, Transylvania Company, p. 226–36).
On the day that Henderson submitted this compromise, he was depressed: “You know,” he wrote to John Williams, “this is two years and a half that I have waited on the Assembly of Virginia on the subject of  our Transylvania purchase‥‥ Many of the members [of the House of Delegates] … find that the House are not by Law or the Constitution Competent to decide the question. To avoid every kind of dispute of this kind, we today presented a Memorial in which we signified our willingness to be concluded by the Assembly” (same, p. 230). It was on the following day, 30 Oct. 1778, that Thomas Burke delivered the speech of which Jefferson preserved an outline (Document I in this series). On the same day Henderson again wrote to Williams: “Burke made a great speech‥‥ We could not have been better served on, or off, the Continent. You must be informed that in order to prepare the minds of our Judges, we found ourselves under a necessity of offering a surrender of a greater part of our claim to the Commonwealth in return for protection, &c.” (Lester, Transylvania Company, p. 230). Burke’s speech and, what was more important, Henderson’s effort “to prepare the minds of our Judges” were more effective for the Transylvania claim than were the efforts of the Ohio and the Indiana Companies. On 4 Nov. 1778 the House of Delegates resolved that all Indian purchases of lands made in the past or to be made in future by any private persons not authorized by public authority were void. This was a blow to all of the companies, but not such as to render their cause hopeless (Abernethy, Western Lands, p. 221). The Transylvania claim fell under this blanket voidance and was even specifically voided; but at the same time the House voted to allow the Associates “a compensation for their trouble and expense.” The nature of this compensation was set forth in a series of resolutions of 23 Nov., the second of which made a grant of land on the Green River to Richard Henderson & Company not to exceed 800,000 acres. This was unacceptable to the House, and the resolution was recommitted. On 30 Nov., at the beginning of the day’s business, Jefferson “attended in custody of the serjeant at arms,” was “discharged out of custody,” and paid his fees. Later in the day the committee reported a recommendation of 400,000 acres as compensation and the House ordered a bill to be brought in for this purpose. On 8 Dec. a bill was reported, and, as finally passed, the total acreage was reduced to 200,000. Whether Jefferson’s presence had anything to do with this final reduction cannot be ascertained (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Oct. 1778, 1827 edn., p. 42, 79, 90–1, 105; the Act granting compensation to Richard Henderson & Company is in Hening, ix, 571). The land was so remote that it was not surveyed until 1796; as immediate compensation, therefore, it was valueless (Abernethy, Western Lands, p. 220; Lester, Transylvania Company, p. 234).
